70 F.3d 1264
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Benjamin Shabazz PEAY, Defendant-Appellant.
No. 95-6468.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 16, 1995.Decided:  November 28, 1995.

Benjamin Shabazz Peay, Appellant Pro Se.  David Bernard Smith, Assistant United States Attorney, Greensboro, NC, for Appellee.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his post-judgment motion requesting trial transcripts at the government's expense.  The Appellant asserted that he needed the transcripts in order to perfect a direct appeal from his criminal conviction.  The district court denied the motion because Appellant had not shown a particularized need for the transcripts.  We have reviewed the record and the district court's opinion affirming the order of the magistrate judge and find no reversible error.  Appellant's counsel has perfected a direct appeal of Appellant's criminal conviction, and this court heard oral arguments on the merits of the appeal.  In light of these developments, we affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED